EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. 10 2016 014 190.5, filed in Germany on 28 November 2016 has been received. 

Examiner’s Comment 
The objections to claims 21, 23-28, 32, 33, 37, 42 and 45, the rejections of claims 44 and 45 under 35 USC § 101 and the rejections of claims 19-45 under 35 USC § 112 are withdrawn in view of the amendments filed 18 January 2022. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 45 is amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
[[by means of which]] configured to generate a negative pressure [[can be generated]] in the wound space via the drainage lumen …”

Allowable Claims
Claims 19-21 and 25-45 are allowed. 
Reasons for Allowance
Applicant’s arguments filed 18 January 2022 regarding Johnson; Royce W. et al. (US 20070219471 A1), Bauer; Jochen et al. (US 20160271363 A1), Greenwood; Eugene C. et al. (US 5004455 A), Yarger; Richard J. (US 5360414), Hertwig; Sven et al. (US 20150290367 A1) and Albert; Sean et al. (US 20140330224 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance. 
Johnson, the closest art of record, lacks an angular offset greater than 360 degrees /n. Instead, Johnson shows a set of four lumens which are arranged generally symmetrically around a center axis of a tube jacket (¶ [0162], ancillary lumens 2225). Johnson does not teach or suggest a need to arrange closed, pressurized lumens at uneven angles around an axis of reduced pressure delivery tube 2217. 

Also of record, Bauer discloses a stiffness adjustable catheter (¶ [0003], [0025], [0028], catheter 100), comprising peripheral lumens (¶ [0030], [0036], pressure lumens 170). 
However, Bauer lacks aeration lumens and instead configures the lumens as closed chambers which are selectively pressurized to alter a flexibility of the catheter (¶ [0037], By corresponding arrangement of the pressure lumens, the greater/less flexibility and stiffness of the catheter can be adjusted or otherwise provided alternatively along the desired longitudinal side of the catheter).  

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Peacock, James C. III et al. (US 20020049402 A1) describes a catheter having multiple lumens arranged at an angular offset greater than 360 degrees /n (¶ [0075] FIG. 1B further shows a schematic representation for external shunt valve actuating lumen (3'), distal internal valve actuating lumen (6'), proximal internal valve actuating lumen (7'), cadioplegia delivery lumen (8'), and left ventricular venting lumen (9')).  However, Peacock is not directed to a tube for wound drainage and instead discloses a catheter with lumens that activate various valves or deliver fluids (¶ [0072] Further shown in FIG. 1A are cardioplegia delivery port (8) and ventricular venting port (9), which are each shown to include a plurality of apertures; ¶ [0080], A similar limitation is present for the proximal flow port which is adapted to couple to an outlet port of a cardiopulmonary bypass pump). 
Bacher; Peter et al. (US 5599307 A) discloses a catheter having peripheral lumens arranged with an angular offset greater than 360 degrees /n (col. 11, lines 30-40, although in the embodiment illustrated in FIGS. 6-9, the conduits 111, 112, 113 and 114 are shown in catheter wall 107, such conduits may be situated at any location on catheter 35 so long as the conduits do not hinder the flow of body fluid (e.g., blood)). However, Bacher does not configure the catheter as a wound drain and instead configures it as a tool for intravascular surgery (col. 1, lines 60-65, percutaneous transluminal angioplasty ("PTA") and percutaneous transluminal coronary angioplasty ("PTCA")). Bacher does not configure the peripheral lumens for aeration and instead configures them to deliver medications or saline, or to drain fluid (col. 10, lines 60-67, Conduit 111 located in catheter wall 107 serves to dispense a saline solution … Conduit 114 located in catheter wall 107 serves to drain or evacuate liquid, e.g., blood or medication). 
Biller; William T. et al. (US 20170232238 A1) describes a catheter having multiple lumens with an angular offset greater than 360 degrees /n (¶ [0050] Cannula 600 comprises a plurality of sidewall lumens arranged circumferentially around a central lumen 610 … lumens 602 … lumens 604 and 606 … lumens 608 … The sidewall lumens can be positioned substantially equidistant from one another, or they can be positioned with an uneven spacing. Any suitable arrangement can be chosen). However, Biller lacks aeration lumens and instead configures the peripheral lumens for inflating balloons or conveying fluids (¶ [0050]). 
Gunday; Erhan H. et al. (US 20120226103 A1) discloses a steerable catheter with radially offset lumens (¶ [0057] As depicted in FIGS. 3A-3C, the four steering lumens (15, 16, 17, 18) are shown in the four quadrants (i.e., East (18), West (16), North (15) and South (17)) of the inner lumen (14) and spaced approximately equidistant from one another. However, the steering lumens (15, 16, 17, 18) may be spatially separated in any manner that is radially offset from the inner lumen (14)). However, these lumens are not configured for aeration and instead are designated as closed steering lumens for holding pressure and bending the catheter (¶ [0050] The fluid supplied to the steering lumens may be gas or liquid). 
Burke; Jessica L. et al. (US 20100168714 A1) describes a catheter having multiple lumens arranged at various angles around a catheter axis (¶ [0054] In other words, the radial angle from the longitudinal axis 16 between the centers of adjacent conduits is preferably 2 pi/n radians, where n is an integer equal to the total number of conduits (e.g., n=1, 2, 3, 4, 5, 6, 7, 8 or more) … However, the circumstantial distance 38 need not be substantially equal). However, Burke configures the lumens to deliver fluid and not as aspiration lumens of a drainage tube (¶ [0044], multiple therapeutic agent delivery conduits 20, 30). 
Lenker, Jay A. et al. (US 20040147864 A1) discloses an example of asymmetrically distributed lumens (¶ [0056] FIG. 7 illustrates a cross section of multi-lumen connection tubing 62 for the construction of the catheter 52 of FIG. 6. The tubing 62 comprises a plurality of first balloon inflation lumens 70, a second balloon inflation lumen 72, the infusion lumen 30, the drainage lumen 32, and the wall 31). However, Lenker is not configured as a wound drainage tube and is instead designed as an intravascular catheter (¶ [0034] FIG. 1 illustrates a catheter, tube or cannula 10 of an embodiment of the invention connected to a cardioplegia infusion system or set 12, a venous drainage collection system 14 and an occlusion enabling system 16). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781